Citation Nr: 1001371	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  05-05 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Service connection for temporomandibular joint 
dysfunction (TMJ).  

2.  Service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1967 to April 
1969.

This matter initially came before the Board of Veterans' 
Appeals (Board) on an appeal from a rating decision issued by 
the Regional Office (RO) in St. Louis, Missouri that denied 
service connection for the Veteran's psychiatric disorder 
(claimed as anxiety and depression), TMJ (claimed as ear and 
jaw pain), and a left knee disorder.  The case came to the 
Board from the RO in St. Petersburg, Florida.  

In May 2007, the Board denied the Veteran's claim for service 
connection for his left knee disorder and remanded the issues 
of entitlement to service connection for an acquired 
psychiatric disorder and entitlement to service connection 
for TMJ for additional evidentiary development, including VA 
examinations addressing the etiology of these disorders.  
After such development was completed the case was returned to 
the Board.  

However, the matter was again remanded by the Board in 
November 2008 because the claims file did not indicate that 
any attempt was made by VA to obtain the Veteran's Social 
Security Administration (SSA) records although the Veteran 
claimed to be in receipt of social security disability 
benefits.  Thereafter, VA contacted SSA, which responded that 
it had no records pertaining to this Veteran. 

In the interim, the Veteran filed a separate claim for 
service connection for posttraumatic stress disorder (PTSD) 
which was denied by the RO in September 2008 because the 
Veteran's alleged stressor could not be verified.  The 
Veteran did not perfect an appeal from this denial.

The claims now on appeal were returned to the Board for 
appellate disposition.

The issue of service connection for an acquired psychiatric 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

FINDING OF FACT

The evidence does not show that the Veteran's currently 
diagnosed TMJ was present in service or that it was caused or 
aggravated by a disease or injury that occurred during the 
Veteran's service.  


CONCLUSION OF LAW

The Veteran's TMJ was not incurred in or aggravated by his 
service, including dental treatment that he received during 
his service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§ 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate his or her  claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-187 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  The Board notes that 38 C.F.R. § 3.159 was 
revised in part, effective May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356 (Apr. 30, 2008).  The third sentence of 38 
C.F.R. § 3.159(b) (1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications pending 
on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect on the timing of 
the notice may be cured by sending proper notice prior to a 
re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004 (July 16, 2004).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed the importance of proper VCAA 
notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007).  Mayfield and its progeny instruct that a 
comprehensive VCAA letter, as opposed to a patchwork of other 
post-decisional documents, is required to meet the VCAA's 
notification requirements.  Id at 3120.  However, VCAA 
notification does not require a pre-adjudicatory analysis of 
the evidence already contained in the record.  See, e.g. 
Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

During the pendency of this claim, the United States Court of 
Appeals for Veterans Claims (Court) decided Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), in which it held 
that VCAA notice requirements are applicable to all five 
elements of a service connection claim.  Thus, the Veteran 
must be notified that a disability rating and effective dates 
for the award of benefits will be assigned if service 
connection is awarded for his or her claimed disabilities.  
Id at 486.  

In this case, the Veteran was sent a letter in July 2003, 
prior to the rating decision appealed herein, that explained 
what he needed to show in order to prevail on his claim that 
his psychiatric disorder was caused or aggravated by his 
service or by a service connected disability. The letter also 
explained the manner in which VA would assist the Veteran to 
obtain relevant evidence in support of his claim.  He was 
sent a similar letter in December 2003 with respect to his 
claim for service connection for a disability characterized 
by ear and jaw pain.  

In June 2004, the Veteran was provided additional information 
about what the evidence needed to show in support of his 
claims and explaining the respective duties of VA and the 
Veteran to obtain evidence in support of the claims.  His 
claims were thereafter re-adjudicated in an October 2004 
Statement of the Case (SOC), thereby curing any pre-
decisional notice error.  

After the Board's initial remand of the matters now upon 
appeal, the Veteran was sent an additional VCAA notice in 
April 2008 that provided the aforementioned information again 
and, additionally, adequately explained the general manner 
whereby VA assigns disability ratings and effective dates.  
He was also sent additional notice in this regard in 
September 2008, after which his case was again readjudicated, 
including in an October 2009 Supplemental Statement of the 
Case (SSOC), thereby ensuring that the Veteran had a full and 
fair opportunity to submit evidence and argument in support 
of his claims.  

In addition to its obligations to provide various notices to 
claimants, VA also must make reasonable efforts to assist 
them in obtaining the evidence that is necessary to 
substantiate their claims, unless no reasonable possibility 
exists that such assistance would aid in substantiating such 
claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In 
connection with the current appeal, VA has of record VA 
treatment records, service treatment records, service 
personnel records, private treatment records and various lay 
statements that were submitted by the Veteran and his former 
spouse.  While the evidence indicates that the Veteran 
receives some type of SSA or other non-VA disability benefits 
which are referred to in the claims file as SSA disability 
benefits, the SSA responded to VA's request for records 
pertaining to the Veteran by informing VA that SSA did not 
have any such records.  Thus, to the extent such records 
exist, the custodian thereof does not have them, and any 
future attempts to obtain them would be futile.  38 C.F.R. § 
3.159(c)(2). 

The Veteran was also provided two VA examinations with 
respect to his claim for service connection for TMJ.  The 
Board finds that the August 2008 VA oral examination, when 
viewed in conjunction with the prior examination and the 
other evidence of record, was sufficient to satisfy VA's duty 
to provide an adequate examination when the need for same is 
indicated by the facts of the case.  See 38 C.F.R. § 
3.159(c)(4).

Finally, the Board finds that with respect to the claim 
decided herein, VA substantially complied with the Board's 
prior remand instructions.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998).  See also Dyment v. West 13 Vet. App. 141, 
aff'd sub nom Dyment v. Principi, 287 F.3d 1377, 147 (2002) 
(remand not required under Stegall where Board's remand 
instructions were substantially complied with).  The Board's 
last remand directed VA to obtain SSA records; VA attempted 
to do so but was unable to because the SSA denied having the 
records requested by VA.  

II.  Service connection

The Veteran claims that his currently diagnosed TMJ was 
caused by dental procedures, including the extraction of a 
tooth, which were performed during his service.

Service connection may be granted for a disability resulting 
from disease or injury incurred in, or aggravated, by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge if all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Furthermore, service connection may be granted for a disease 
or injury that develops as a result of, or is aggravated by, 
a service connected disability.  38 C.F.R. § 3.310(a), (b).  

To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004). The requirement that a current disability exist 
is satisfied if the claimant had a disability at the time his 
claim for VA disability compensation was filed or during the 
pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007).  

The Board reviewed all the evidence in the Veteran's claims 
file.  In December 2003, the Veteran was seen by a VA ear, 
nose, and throat specialist due to complaints of ear pain and 
hearing loss.  While the examination focused primarily on the 
Veteran's ears, the physician noted that Veteran's recurrent 
ear pain and TMJ "may" have been related to dental 
procedures that the Veteran underwent during his service.  
The rationale for this conclusion was not set forth.  A 
physician's assertion that a disease or injury "may" be 
related to a Veteran's service is unduly speculative and of 
minimal probative value.  See Bostain v. West, 11 Vet. App. 
124, 127-128 (quoting Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (a medical opinion that a particular event "may" 
have led to the Veteran's disability is too speculative to 
establish a causal relationship)).

In January 2004, a VA examiner evaluated the Veteran and 
diagnosed TMJ but did not explain the etiology thereof.  
However, the examiner noted that he reviewed the Veteran's 
medical records and that they "were of no value in 
corroborating the Veteran's claim" that his TMJ was related 
to a disease or injury that occurred during his service.  
Notably, at that examination, the Veteran reported that his 
TMJ pain did not onset until several years after his tooth 
was extracted in service, which was inconsistent with what he 
previously reported in December 2003.  

The Veteran was reexamined by VA in April 2008.  At that 
time, the Veteran reported constant pain that onset in 1968 
after an in-service dental procedure involving the extraction 
of a tooth.  The examiner noted that he reviewed the entire 
claims file, including the Veteran's medical history, and 
opined that it was less likely than not that the Veterans TMJ 
was related to his military service.  

When evaluating the weight of medical evidence, the Board is 
guided by the principle that the probative value of a medical 
opinion largely rests upon the extent to which such opinion 
is based upon a thorough evaluation of the Veteran's medical 
history, including but not limited to the medical evidence 
contained in the claims file.  See, e.g. Miller v. West, 11 
Vet. App. 345, 348.  Although VA may not discount a medical 
opinion merely because a medical professional did not review 
the claims file, the Board may examine the factual foundation 
of a medical opinion, including whether the physician had 
access to relevant information of record.  Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295, 303-304 (2008).  In this case, 
two VA examiners who reviewed the claims file were unable to 
find evidence therein that supported the Veteran's claims 
concerning the onset of his TMJ.  In contrast, it is unclear 
what, if any, information other than the history provided by 
the Veteran provided the basis for the December 2003 opinion 
which, as discussed above, was in any event too speculative 
to provide a basis to award service connection for this 
disability.  Thus, the Board finds that the only probative 
medical evidence of record weighs against the Veteran's 
claim. 

A review of the Veteran's service treatment records also does 
not support the Veteran's claim.  Service treatment records 
show that the Veteran did have dental cavities requiring 
treatment and a tooth extraction during his service.  
However, they do not show that the Veteran subsequently was 
diagnosed with TMJ or that he complained of symptoms 
associated with TMJ or of continuing problems associated with 
any of the dental procedures which were performed, including 
the tooth extraction.  Rather, the documentation shows that 
the all of the in-service dental procedures were performed 
uneventfully with no evidence of resulting residual 
difficulties.  Furthermore, the Veteran denied any ear, nose, 
or throat trouble on the  "Report of Medical History" 
prepared in March 1969 in conjunction with his separation 
examination, which did not note TMJ.  In an April 1969 
document, the Veteran reported that he did not develop any 
new medical problems since his separation examination.    

Additionally, the Veteran's treatment records do not show 
that he received any treatment for TMJ until many years after 
his service.  The Board notes that a prolonged period without 
medical complaint may be considered along with other factors 
when weighing the Veteran's claim.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  While the Veteran has, at 
times, claimed that his TMJ onset during his service, at 
other times he claimed it did not onset until some years 
thereafter.  As noted above, the Veteran's service treatment 
records were negative for any complaints related to the 
dental procedures that were performed or for ear, nose, or 
throat troubles apart from cavities in his teeth and the 
Veteran specifically denied having such problems at his 
separation physical.  

The Board also notes that, while the Veteran may present 
competent evidence as to continuity of symptomatology, he has 
not been shown to possess the requisite medical training or 
credentials needed to render an initial diagnosis of TMJ 
following service.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992). 

Accordingly, the preponderance of the evidence is against the 
Veteran's claim for service connection for TMJ, and the claim 
must be denied.  The Board acknowledges that VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the Veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine is inapplicable in the 
instant case, however, because the preponderance of the 
evidence is against the Veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).   


ORDER

Service connection for TMJ is denied.







REMAND

The Veteran claims that he has a psychiatric disorder that 
was caused or aggravated by his service or by a service 
connected disability.  He was initially examined by VA with 
respect to this claim in September 2003, at which time he was 
diagnosed with adjustment disorder with depressed mood 
related to a post-service injury and social adjustment to a 
life change caused thereby.  

In December 2003, the Veteran's VA ear, nose, and throat 
doctor opined that it was possible that the Veteran's service 
connected tinnitus and hearing loss, together with recurrent 
ear infections, could be contributing to his depressed mood.  
His VA psychiatrist agreed with this assessment in a letter 
dated in April 2004, noting the relationship between pain and 
depression.  However, the psychiatrist did not then comment 
specifically on the effects of the hearing loss and tinnitus 
as opposed to the Veteran's chronic pain, which has not been 
shown to be due to a service connected disability.  

In January 2008 the Veteran was evaluated by a private 
psychologist who diagnosed him with posttraumatic stress 
disorder (PTSD), but who noted that he also exhibited 
symptoms associated with generalized anxiety and depression.  
The psychologist noted that the Veteran seemed to have 
exhibited some premorbid personality traits that developed 
into more severe anxieties or phobias during his military 
service.  This practitioner submitted another letter in 2009 
that was similar, except that it noted that the Veteran also 
exhibited symptoms of a mood disorder, although no such 
disorder was diagnosed.  

The Veteran was reevaluated by a VA psychologist in August 
2008, at which time the Veteran reported that he experienced 
anxiety during his service associated with a phobia or fear 
related to flying, developed claustrophobia later in life, 
remained afraid to fly, and had nightmares associated with 
flying.  The examiner diagnosed recurrent major depressive 
disorder, delayed onset PTSD, and alcohol dependence.  The 
examiner opined that these disorders were not related to the 
Veteran's hearing loss and tinnitus, but rather to "trauma 
from the military" and pain from a post-service fall off of 
a roof that resulted in chronic pain and permanent physical 
disability.  The specific "trauma from the military" was 
not identified, but the report somewhat obliquely suggested 
that it was related to the Veteran's fear of flying and being 
forced to work in circumstances that he found stressful or 
frightening due to his preexisting anxieties and/or phobias.  
The examiner did not differentiate the Veteran's symptoms 
among his various mental disorders and/or his substance 
abuse, although she indicated that the substance abuse may 
have been secondary to the Veteran's mental disorders.  She 
also did not indicate which of the Veteran's mental disorders 
were allegedly due to "trauma the military."  

The Veteran's VA treatment records from 2003 to 2008 reflect 
various theories as to the nature and etiology of his present 
mental disorder(s).  At times, the Veteran recalled his fears 
of flying, noting that contemporary stressors were bringing 
back this fear and he was developing nightmares as a result.  
This was a recurrent theme off and on in the Veteran's 
treatment.  

An earlier July 1999 treatment note reflects that the Veteran 
was feeling more irritable due to his difficulty with 
hearing.  A July 2003 treatment note reflected a 
psychiatrist's assessment that much of the Veteran's 
irritability was related to his hearing difficulties.  During 
that appointment, the Veteran also complained of depression 
related to constant pain from a fall off of his roof that was 
unrelated to his service as well as memories of childhood 
physical and sexual assaults.  The psychiatrist's diagnostic 
impression was that the Veteran's anxiety issues probably 
predated all of his other issues excepting the childhood 
assaults, while his depression was due to his chronic pain, 
and his irritability was exacerbated by his difficulty 
hearing.  

In a July 2005 note, the Veteran's treating VA psychiatrist's 
impression was that the Veteran had PTSD since his childhood, 
which was exacerbated by recent stressors.  Other notes 
reflect the Veteran as having depression that was primarily 
related to chronic pain from his post-service injuries as 
well as social adjustment problems.  

The above evidence, consisting of numerous conflicting 
opinions, indicates that clarification is necessary 
concerning the nature and etiology of each of the Veteran's 
present psychiatric disorders.

Additionally, the Board notes that while the Veteran 
submitted two letters from a private psychologist, no 
treatment records from this psychologist are in the claims 
file and is of the opinion that they should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted and 
requested to identify all recent treatment 
that he received for his psychiatric 
disorders.  Based on the response from the 
Veteran, all relevant treatment records 
should be obtained (to the extent that 
they are not already included in the 
claims file).  If any records which are 
identified cannot be obtained, the efforts 
made to obtain same should be documented 
in the claims file.

2.  The Veteran should be requested to 
sign a release enabling VA to obtain all 
treatment records from the psychologist 
who provided the letters of record, Dr. 
R.J.O.  If the Veteran returns the 
requested authorization, these records 
should be obtained.  If they cannot be 
obtained, the efforts to obtain same 
should be documented in the claims file.  

3.  The Veteran should be scheduled for a 
psychiatric examination by an appropriate 
specialist to determine whether the 
Veteran has any psychiatric disorder that 
is related to his military service or to 
his service connected hearing loss and/or 
tinnitus.  All testing or studies deemed 
necessary should be performed.  The claims 
file should be made available for the 
examiner's review in connection with the 
evaluation and he or she should state that 
it was reviewed in his or her report.  The 
examiner should provide an opinion as to 
whether any current psychiatric diagnosis 
is at least at likely as not (at least a 
50% probability) (1) etiologically related 
to service, or (2) caused or permanently 
worsened beyond natural progression by the 
Veteran's hearing loss and/or tinnitus.  
The examiner should address the previous 
examinations of record and the conclusions 
of the Veteran's treating mental health 
providers as needed.  The examiner should 
fully explain all of his or her 
conclusions in the report. 

4.  After completion of the above 
development, the Veteran's claim should be 
readjudicated.  If the determination 
remains unfavorable to the Veteran, he and 
his representative should be provided with 
a supplemental statement of the case 
(SSOC) and given an opportunity to respond 
thereto. 

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


